Case 1:18-cr-00714-PKC Document 41 Filed 01/30/20 Page 1of1

305 Madison Avenue

mM New York, NY 10165
la ox T; 212-922-1080
osen Cre F: 212-949-8255

Wayne E. Gosnell, Jr.
Pariner
gosnell@clayro.com

January 30, 2020
VIA ECF
Honorable P. Kevin Castel
United States District Court
500 Pear! Street
New York, New York 10007

Re: United States v. Nadem J. Sayegh, 18-CR-714 (PKC)

Dear Judge Castel:

We write to request the release of Nadem Sayegh’s passport to his wife, Diana Sayegh.
Dr. Sayegh’s passport is currently in the possession of Pre-Trial Services. Pursuant to this
Court’s order, Dr. Sayegh surrendered to FCI Allenwood Low on January 28, 2020.

We have spoken with Dr. Sayegh’s Pre-Trial Services Officer, Winter Pascual, who has

no objection to this request. We have also spoken with AUSA Nicolas Roos who has no
objection to this request.

Respectfully submitted,
/s/

Wayne E. Gosnell, Jr.

Isabelle Kirshner

ce! AUSA Nicolas Roos (via ECF)

Application Granted.

So Ordered:

 

Hon. P. Kevin Castel, U.S.D.J.

fo BO

 
